DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 10, 13 and 19; therefore, only claims 1-9, 11-12 and 14-18.

Allowable Subject Matter
Claims 1-9, 11-12 and 14-18 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a device comprising: a plurality of aperture tiles coupled with each other such the plurality of aperture tiles have a stacked stowed configuration and a flat deployed configuration, wherein the plurality of aperture tiles include a plurality of cap and cone structures configured to couple with each other when the plurality of aperture tiles are deployed to the flat deployed configuration and wherein the plurality of cap and cone structures include a plurality of conductive pin structures and a plurality of conductive pad structures to facilitate electrical connectivity between the plurality of aperture tiles, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9, 11-12 and 14-16 are also allowed as being dependent on claim 1.  
In regards to claim 17, the prior art does not disclose of a method of deploying a plurality of aperture tiles comprising: 3Appl. No. 17/085,670 Response dated July 29, 2022 Reply to Non-Final Office Action of April 28, 2022 applying tension to a first tension chord that passes through two of more of a plurality of aperture tiles to deploy the plurality of aperture tiles with respect to a first direction, wherein the plurality of aperture tiles are coupled with each other such the plurality of aperture tiles have a stacked stowed configuration and a flat deployed configuration and the plurality of aperture tiles include a plurality of cap and cone structures configured to couple with each other when the plurality of aperture tiles are deployed to the flat deployed configuration and wherein the plurality of cap and cone structures include a plurality of conductive pin structures and a plurality of conductive pad structures to facilitate electrical connectivity between the plurality of aperture tiles, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 18 is also allowed as being dependent on claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844